Case 1:21-cr-00214-JDB Document 33 Filed 08/26/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

VS. Criminal Number 1:21-cr-214

Joseph Lino Padilla
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua |] RETAINED [=] FEDERAL PUBLIC DEFENDER

 

 

PLEASE PRINT THE FOLLOWING INFORMATION:

Cadence Mertz (DC 991471)

(Attorney & Bar ID Number)
Federal Public Defender's Office

 

 

 

 

(Firm Name)
1650 King Street, Suite 500
(Street Address)
Alexandria VA 22314
(Ci) Giate) (Zip)

703-600-0840

(Telephone Number)

 
